DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the timely response to the 5-26-2021 N.F. rejection filed 10-12-2021.
Response to Amendment

3.	Acknowledgment is made to the amendment(s) to claims 1 and 2, cancellation of claims 5,6, previous cancellation of 16-19 and addition of new claim 20.

Response to Arguments

4.	Applicant’s arguments, see pages 7-8, filed 10-12-2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter

5.	Claims 1-4, 7-15 and 20 are allowed.



 The allowable subject matter is stated in the 10-12-2021 rebuttal wherein the prior art does not explicitly or inherently teach the structural limitations of the invention.  Since the previous O.A. clearly points out the reason for rejection and the Applicant's reply explicitly presents why the claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary when no prior art was found upon further search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art as cited below discloses microcapsule structure with UV curable ink however was filed prior to the effective filing date of the pending application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856